 

 

USDC SDNY
DOCUMENT

1 ELECTRONICALLY FILED

DOC #: f
UNITED STATES DISTRICT COURT on
EFILED: ff 4
SOUTHERN DISTRICT OF NEW YORK | DATE Fil /

 

 

 

 

 

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Vv. 7 OF FORFEITURE/
: MONEY JUDGMENT
JOSHUA RODRIGUEZ,
19 Cr. 12 (VSB)
Defendant.

WHEREAS, on or about January 7, 2019, JOSHUA RODRIGUEZ
(the “defendant”’), among others, was charged in a two-count
Indictment, 19 Cr. 12 (VSB) {the “Indictment”), with conspiracy to
commit bank fraud, in violation of Title 18, United States Code,
Section 1349 (Count One); and aggravated identity theft, in
violation of Title 18, United States Code, Sections 1028A(a) (1),
1028A(b), and 2 (Count Two};

WHEREAS, the Indictment inciuded a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
etates, pursuant to Title 18, United States Code, Section
982 (a) (2) (A), of any and all property constituting or derived from,
proceeds obtained directly or indirectly as a result of the
commission of the offense charged in Count One of the Indictment,
including, but not limited to, a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment

that the defendants personally obtained;

 
WHEREAS, on or about April 26, 2019, the defendant pled
guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Indictment and agreed
to forfeit, pursuant to Title 18, United States Code, Section
982 (a) (2) {A), a sum of money equal to $31,968.04 in United States
currency, representing the property constituting or derived from
proceeds obtained directly or indirectly as a result of the
commission of the offense charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $31,968.04 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorney, Jarrod

 
lL. Schaeffer of counsel, and the defendant, and his counsel, Donna
Newman, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $31,968.04 in United States currency
(the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Indictment
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JOSHDA
RODRIGUEZ, and shail be deemed part of the sentence of the
defendant, and shail be included in the judgment of conviction
therewith.

3. All) payments on the outstanding money judgment
shali be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,
New York, New York 10007 and shall indicate the defendant's name

and case number.

 

 
4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6, Pursuant to Rule 32.2(0) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
assuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 

 
‘Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GHOFFREY 5S. BERMAN

United States Attorney for the
Southern District of New York

 

fo f 30 f4F

JARR Le SAREE IER DA
Asga@sta ni States Attorney

One St. Andrew's Plaza
New York, NY 10007
(212) 637-2270

By:

 

JOSHUA RODRIGUEZ

o pha hpdaspesz /, OLS

 

 

SHUA RODRIGUEZ DATE
i LE. a LEB (y SZ
0 foe a i
By: << a Z ~ (oO Del 4
GRAINNE O’NEILL, ESQ, DATE

25 Bighth Avenue, Suite C
Brooklyn, NY 11217

30 ey
y i Lo

ASRORERLE TiRton S. BRODERICK
UNITED STATES DISTRICT JUDGE

 

 

 

 
